DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments/remarks filed on 09/22/2020 have been fully considered.
With respect to the drawing objection(s), applicant’s amendment(s) to the drawings has/have overcome only some of the objection(s).
Applicant’s argument that the pusher as claimed in claims 9-10 is shown as element 82 in the originally filed drawings is not found persuasive. The drawings (Figures 1-4) do not show a pusher 82 having a substantially flat face facing the compacting surface and supplied with gas under pressure through said face by means of a plurality of feeding channels as required by claims 9-10. In addition, according to examiner’s understanding of [0098-0101] of instant publication, this pusher specie/embodiment is “not illustrated”. Currently, the drawings only show other species/embodiments of disclosed/claimed pushers ([0082], [0097], claims 6-8, and figures 1-4). Thus, the drawing objection is maintained. 
With respect to the specification objection(s), applicant’s amendment(s) to the specification has/have overcome the objection(s). 
With respect to the claim objection(s), applicant’s amendment(s) to the claim(s) has/have overcome the objection(s). 
With respect to the claim rejection(s) under 35 U.S.C. § 112(b), applicant's amendment(s) to the claim(s) has/have overcome the claim rejection(s). However, applicant’s amendments introduced new 112 issues.



The field of the claimed invention is devices for compacting material (i.e. presses). The process/manner of using the device and/or the material worked upon by the device is/are viewed as recitation(s) of intended use and is/are given patentable weight only to the extent that structure is added to the claimed apparatus (See MPEP 2114 II and 2115). In this case, the powder/ceramic material (i.e. the material worked upon) does not add structure to the device. In addition, Camp, Wadman, and the claimed invention are classified in a mutual class (i.e. B30B5/062). Thus, Camp and Wadman are in the field of applicant’s claimed invention. Additionally, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention. See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Camp and Wadman are in the field of applicant’s endeavor because they are directed to devices/presses for compacting material. Furthermore, Camp and Wadman are reasonably pertinent to the problem(s) of reducing friction and/or frictional wear with which the applicant was concerned ([0031-0032], [0105-0106], [0108] of instant publication). Thus, Camp and Wadman are analogous art. Last but not least, Valli addresses the problem of formation cracks and fissures via the pushing unit (pg. 11, L11-17). Thus, the modified device set forth in the 103 rejection below is proper and addresses all the problems which applicant was concerned.
Applicant’s argument that the amendment “the pressing device is configured to exert a first pressure on the powder material at least ten times greater than a second pressure exerted on the powder material by the pushing unit” overcomes the 103 rejection is not found persuasive. 
The amendment merely recites the manner of operating/using the device, and therefore, does not differentiate the claimed device claim from the prior art (See MPEP 2114 II and 2115). Furthermore, since the modified device set forth below in the rejection below and the claimed device are patentably 
Applicant’s argument that Valli does not teach/contain/suggest any indication about the pressure applied on the material is not found persuasive. 
 Since Valli teaches to configure the pushing unit such that it allows at least some expansion of the powder M after its compression with the pressing device (pg. 12, L20-28; pg. 11, L11-30), this implies to the skill artesian that pressing device is operated/configured to exert a first pressure on the powder material that is greater than a second pressure exerted on the powder material by the pushing unit in order to allow the at least some expansion of the powder at the pushing unit. Since Valli teaches that the “contrast pressure will be lower than the compacting pressure exerted by the pressing rollers 130 and 135, so that the powder material can still expand but without causing formation of cracks or fissures in the compacted layer” (pg. 12, L25-27pg. pg. 2, L23-29;), this clear teaches/implies to the skill artesian that pressing device is operated/configured to exert a first pressure on the powder material that is greater than a second pressure exerted on the powder material by the pushing unit. 
 Applicant’s argument that a person skilled in the art would not find in Valli any teaching/suggestion toward the amendment is not found persuasive. 
Since Valli teaches/suggests to operate/control the pressing device independently from the pushing unit (abstract, F1 and F5), to configure the pressing device to compact the powder M (pg. 9, last paragraph), to configure the pushing unit such that it allows at least some expansion of the powder M after its compression with the pressing device (pg. 12, L20-28; pg. 11, L11-30; this implies/suggests to the skill artesian that pressing device is operated/configured to exert a first pressure on the powder material that is greater than a second pressure exerted on the powder material by the pushing unit), to adjust the compacting pressure exerted by the pressing device based on a desired thickness to be produced (pg. 9, L23 to pg. 10, L3; this implies/suggests to the skill artesian that pressure exerted by the pressing device is a result-effective variable impacting the thickness of the compacted powder layer), to regulate  limit/slow the expansion and/or “formation of cracks or fissures” after the compacting operation via the pushing unit  (pg. 11, L11-17; pg. 12, L15-28; this implies/suggests to the skill artesian that the pressure exerted on the powder material by the pushing unit is a result-effective variable impacting the final thickness and quality of the final powder layer), and to make the pressure for contrasting expansion “lower than” the compacting pressure exerted by the pressing device (pg. 2, L23-29; pg. 12, L25-27; this implies/suggests to the skill artesian that pressing device is operated/configured to exert a first pressure on the powder material that is greater than a second pressure exerted on the powder material by the pushing unit) and it has been held that optimization of prior art conditions/result-effective variables (i.e. in this case, pressure exerted by the pressing device and pressure exerted by the pushing unit) is obvious (See MPEP 2144.05 II), it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to further modify the device of the combination by configuring/operating the pressing device to exert a first pressure on the powder material at least ten times greater than a second pressure exerted on the powder material by the pushing unit for the benefit(s) of allowing an optimized/desired amount of controlled expansion of the powder after being compacted by the pressing device, yielding a compacted powder layer with an optimized/desired final thickness, and/or optimizing/reducing formation of crack/fissures in the powder layer produced by the device.
For all the reasons above, the 103 rejections are maintained.
Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the “pusher” having a substantially flat face facing the compacting surface and supplied with gas under pressure through said face by means of a plurality of feeding channels as required by claims 9-10 must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 2, 12, and 16 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 2 recites the limitation “the compression action exerted by the expansion countering device on the powder material in transit is inferior to the compression action exerted by the preceding pressing device” which is indefinite. There is insufficient antecedent basis for “the compression action exerted by the preceding pressing device” in the claim. Are the claimed compression actions same or different from the first and second pressures exerted by the pressing device and expansion countering device introduced in claim 1? According to examiner’s understanding of the instant specification, they are 
Claim 12 recites the limitation “a gas under pressure” which is indefinite. Is the claimed “a gas under pressure” same or different from the “gas under pressure” introduced in claim 1? The limitation has been examined below as if they are the same gas and as if it read --the gas under pressure--.
Claim 16 recites the limitation “a lower plate, which is positioned below and in direct contact with the compacting surface” which is indefinite as it is inconsistent with the specification. Examiner notes claim 16 requires the ‘compacting surface’ (i.e. the disclosed upper compacting surface) and the ‘further compacting surface’ (i.e. the disclosed lower compacting surface). According to [0071], [0073], and Figs. 1-2 of the instant publication, a lower plate is positioned below and in direct contact with the disclosed lower compact surface (i.e. the ‘further compact surface’). Thus, the limitation has been examined below as if it read --a lower plate, which is positioned below and in direct contact with the further compacting surface--. 
Claim 16 recites the limitation “the fixed lower plate” which is indefinite. There is insufficient antecedent basis for “the fixed lower plate” in the claim. Is the claimed “fixed lower plate” same or different from the “lower plate” introduced earlier? Examiner notes the claim does not recite/require fixing of the introduced lower plate. The limitation has been examined below as if the limitation read --the lower plate--.  
Claim 16 recites the limitation “the compression action exerted on the powder material in transit is inferior to the compression action performed in the preceding pressing device” which is indefinite. There is insufficient antecedent basis for “the compression action performed in the preceding pressing device” in the claim. Are the claimed compression actions same or different from the first and second pressures exerted by the pressing device and expansion countering device introduced in claim 1? According to examiner’s understanding of the instant specification, they are the same compression exerted by the devices on the powder material (i.e. the pressure exerted by the devices are/yield the compression actions). Since claim 2 requires a broader scope with respect to the comparison of compression exerted by the expansion countering device and the pressing device than the scope of the comparison of compression exerted by the devices required in the last limitation of claim 1, the scope of claim 2 is indefinite. The limitation has been examined below as if ‘the pressing device is configured to exert a first pressure on the powder material at least ten times greater than a second pressure exerted on the powder material by the pushing unit’ intrinsically yields/results in the compression action exerted by the expansion countering device on the powder material in transit to be inferior to a compression action exerted by the preceding pressing device. 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it Claim 2 fails to further limit claim 1. According to examiner’s understanding of the instant specification, the pressure exerted by the devices are/yield the compression actions. Thus, the limitation ‘the pressing device is configured to exert a first pressure on the powder material at least ten times greater than a second pressure exerted on the powder material by the pushing unit” of claim 1 intrinsically implies that the compression action exerted by the expansion countering device on the powder material in transit is inferior to the compression action exerted by the preceding pressing device. Thus, claim 1 implicitly/intrinsically discloses/encompasses the limitations of claim 2.   
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8 and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Valli (WO 2013/050865 – of record), Camp (US 4025272 – of record) and/or Wadman (US 3981666 – of record).
Regarding claim 1, Valli teaches a device (device 100) for compacting a layer (M) of powder material comprising ceramic powder (pg. 8, claim 1, and F1), the device (100) comprising:
a movable surface (transport surface 106) configured to substantially move together with the layer (M) of powder material in a predefined feeding direction (direction A: pg. 8, claim 1, and F1); 
a compacting belt (compacting belt 125), which is provided with a compacting surface (compacting surface 127) facing the movable surface (106) and is substantially movable in the feeding direction (Abstract, claim 1, and F1); 
a pressing device (pressing rollers 130 + 135), which is configured to press the compacting surface  towards the transport surface, so as to press the layer (M) of powder material interposed between them (pressing rollers 130 + 135 are adapted to press 127 towards 106: Abstract, pg. 9, last paragraph; claim 1, and F1); and 
an expansion countering device (means/device 170 for contrasting expansion), which is configured to act upon the compacting belt, so as to counter the expansion of the layer of powder material downstream of said pressing device (170 capable of  acting upon belt 125  and of contrasting/countering expansion of M downstream of pressing rollers 130 + 135: pg. 11, L11-L30);
wherein the expansion countering device (170) is configured to accompany the expansion of the powder material (pg. 11, L11-L30) and comprises a pushing unit (170 comprises piston(s) 180 and plate 185) configured to … exert, upon said compacting belt, a force that at least partially counters the expansion of the layer of powder material downstream of the pressing device (piston(s) 180 and plate 185 are for “pushing”/”pressing” compacting belt 125 with a force/pressure that at least partially 
Valli does not teach that his pushing unit is configured to release a gas under pressure and to create a pushing gas cushion on said compacting belt in order to exert the force upon said compacting belt. Thus, Valli teaches a pushing unit that uses pistons and a plate to exert the force upon said compacting belt via direct contact whereas the claimed invention requires a pushing unit that uses compressed gas to exert the force upon said compacting belt in a contactless manner (pg. 4, L16 to pg. 5, L17 of instant specification).  
In the same field of endeavor, devices for compacting material, Camp teaches to include a pushing unit (platen 38) downstream a compressing means (rollers 26 + 20), the pushing unit (platen 38) capable of releasing a gas under pressure (compressed air) and of creating a pushing gas cushion (air film) on a belt (belt 30) in order to exert a force/pressure upon said belt for the benefit(s) of pushing/engaging belt (30) against material (M) and lower belt (16), containing/counteracting swelling (i.e. expansion) of compressed material (M), preventing contact between the platen 38 and belt 30, and/or preventing/reducing frictional wear (C3, L46 to C4, L33; C5, L6-33; C8, L46-63; and F1-3). 
In the same field of endeavor, devices for compacting, Wadman teaches to provide a pushing unit (supporting body 26) downstream a pressing means (rollers 19 + 20 for compressing), the pushing unit (26) capable of releasing a gas under pressure (pressurized fluid; wherein the pressurized fluid is air) and of creating a pushing gas cushion (air film) on a belt (30) in order to exert a force/pressure upon said belt for the benefit(s) of pushing/engaging belt 30 against material (not labeled) and a lower belt (31), preventing direct contact between the supporting body 26 and belt 30, reducing frictional wear, and/or reducing energy required to drive the belt (C1, L35-58;C3, L9-18; C3, L38-68; C4, L17-L23, claims 1 and 3, and F1-2). 
Furthermore, as evidenced by Jaatinen (CA 977263 – of record: Abstract and pg. 4-5), Comastri (EP 1226927 – of record: P0027, claim 3, and F2-4), and/or Herculok Corp (GB 815441 - of record: claim 1 and F8), the concept of using units/plates configured to release pressurized gas and to create a 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the device of Valli in view of Camp and/or Wadman by replacing the pushing unit of Valli with the pushing unit of Camp/Wadman and by configuring the pushing unit to release a gas under pressure and to create a pushing gas cushion that is configured to exert, upon the said compacting belt, the force that at least partially counters the expansion of the layer of powder material downstream of the pressing device for the benefit(s) of preventing direct contact between the pushing unit and the compacting belt, reducing frictional wear of the pushing unit and compacting belt, reducing energy required to drive/slide the compacting belt, and/or enhancing distribution of the force/pressure exerted on the compacting belt. Additionally, since the proposed substitution of pushing units yields the predictable results of preventing direct contact, reducing frictional wear and/or enhancing distribution of the force/pressure exerted on the compacting belt, the proposed modification is deemed obvious and within one of ordinary skill in the art (See MPEP 2143 I B). 
The combination does not explicitly teach wherein the pressing device is configured to exert a first pressure on the powder material at least ten times greater than a second pressure exerted on the powder material by the pushing unit. 
However, this recitation merely recites the manner of operating/using the device, and therefore, does not differentiate the claimed device claim from the prior art (See MPEP 2114 II and 2115). Furthermore, since the modified device set forth in the rejection above and the claimed device are patentably indistinct in terms of structure, the taught pressing device is expected to be capable of exerting a first pressure on the powder material that is at least ten times greater than a second pressure exerted on the powder material by the pushing unit (See MPEP 2112.01 I). Additionally, since Valli further teaches/suggests to operate/control the pressing device independently from the pushing unit (abstract, F1 and F5), to configure the pressing device to compact the powder M (pg. 9, last paragraph), to configure the pushing unit such that it allows at least some expansion of the powder M after its compression with greater than a second pressure exerted on the powder material by the pushing unit to allow and limit expansion of the compacted layer), to adjust the compacting pressure exerted by the pressing device based on a desired thickness to be produced (pg. 9, L23 to pg. 10, L3; this implies/suggests to the skill artesian that pressure exerted by the pressing device is a result-effective variable impacting the thickness of the compacted powder layer), to regulate the contrasting/countering pressure in order to allow/slow/limit the expansion and/or formation of cracks (pg. 11, L14-16; pg. 12, L25-27; this implies/suggests to the skill artesian that the pressure exerted on the powder material by the pushing unit is a result-effective variable impacting the final thickness and quality of the final powder layer), and to make/operate the pressure for contrasting expansion “lower than the compacting pressure” exerted by the pressing device” (pg. 2, L23-29; pg. 12, L25-27; this implies/suggests to the skill artesian that pressing device is operated/configured to exert a first pressure on the powder material that is greater than a second pressure exerted on the powder material by the pushing unit) and it has been held that optimization of prior art conditions/result-effective variables (i.e. in this case, pressure exerted by the pressing device and pressure exerted by the pushing unit) is obvious (See MPEP 2144.05 II), it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to further modify the device of the combination by configuring/operating the pressing device to exert a first pressure on the powder material at least ten times greater than a second pressure exerted on the powder material by the pushing unit for the benefit(s) of allowing an optimized/desired amount of controlled expansion of the powder after being compacted by the pressing device, yielding a compacted powder layer with an optimized/desired final thickness, and/or optimizing/reducing formation of crack/fissures in the powder layer produced by the device.
Regarding claim 2, it merely recites the manner of operating/using the device, and therefore, does not differentiate the claimed device claim from the prior art (See MPEP 2114 II and 2115). Furthermore, since the modified expansion countering device (i.e. the pushing unit) exerts a lower pressure than the pressing device, it intrinsically/implicitly yields an inferior compression action than the 
Regarding claim 3, it merely recites the manner of operating/using the device, and therefore, does not differentiate the claimed device claim from the prior art (See MPEP 2114 II and 2115). In addition based on the teachings/suggestions of Valli about the operation of the pressing device and pushing unit (as applied to claim 1 above), it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to further modify the device of the combination by configuring/operating the pressing device to exert the first pressure on the powder material at least fifty times greater than the second pressure exerted on the powder material by the pushing unit for the benefit(s) of allowing an optimized/desired amount of expansion of the powder after being compacted by the pressing device, yielding a compacted powder layer with an optimized/desired final thickness, and/or optimizing/reducing formation of crack/fissures in the powder layer produced by the device.
Regarding claims 4-8, Camp further teaches/suggests wherein the pushing unit comprises at least one pusher (platen 38) which is supplied with the gas under pressure so that said pusher is separated relative to said compacting belt by means of said cushion (38 is separated from belt 30 by the air film), wherein the compacting surface is arranged between the pusher and the transport surface (lower surface of 30 being arranged b/w 38 and  upper surface of belt 16 which is the transport surface; F1-3), wherein a gas flow (R) flows out of said cushion so as to avoid a direct contact between said pushing unit and said compacting belt (F3), wherein the pusher is provided with at least one recess (air chamber 54), which is supplied with the gas under pressure (F2), wherein the recess defines a peripheral projecting edge (54 defines unlabeled peripheral projecting edge/surface in the location where groove 60 is located: F2-3), 
Regarding claim 15, Valli further teaches wherein the movable surface (106) is configured to support and convey the layer (M) of powder material in the feeding direction (A); the compacting surface (127) is arranged above the movable surface (abstract and F1); the force exerted by the pushing unit (180 + 185) being at least partially oriented downwards (pg. 12, L20-21, F2, and F5). Camp also further teaches wherein the force exerted by the pushing unit (36) being at least partially oriented downwards (See F3 & F10). 
Regarding claim 16, Valli further teaches wherein, in use, the layer (M) of powder material is fed forward by the movable surface (106) through a compacting station (115) of continuous type, which is configured to compact the layer (M) of powder material as it moves forward (pg. 8 and F1);
the compacting station (115) further comprises a further flexible compacting belt (120) overlapping the compacting belt (pg. 8 and F1);
the upper part of the further compacting belt, substantially horizontal, defines a further compacting surface (122) positioned below and in direct contact with the movable surface (106), so as to sustain it by resting against it (pg. 8, last paragraph and F1);
the expansion countering device further comprises a lower plate (lower plate 165), which is positioned below and in direct contact with the further compacting surface (122) (pg. 11, last paragraph and F1);
the action performed on the further compacting belt by the expansion countering device is countered by the lower plate (the action performed on belt 125 by the pushing unit 180 +185 of the expansion countering means is/needs to be capable of being countered by lower plate 165 in order to maintain the device operational/functional: pg. 2, L23 to pg. 3, L13; pg. 11, last paragraph and F1); and 
.
Claims 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Valli (WO 2013/050865 – of record), Camp (US 4025272 – of record) and Wadman (US 3981666 – of record) as applied to claim 1 above, alone or further in view of Goldsworthy (US 4495021 – of record).
	Regarding claims 9-10, Camp further implicitly teaches/suggests wherein the pushing unit comprises at least a pusher (platen 38) supplied with the gas under pressure and having a substantially flat face facing the compacting surface (F7A-B depict that the “bottom” view/face of platen 38 which faces the lower surface of belt 30 as being substantially flat/planar; C3, L31-35), wherein feeding/supplying of compressed gas through said face is carried out by means of a plurality of feeding channels (holes 64: C6, L1-68 and F5-7B). 
	If applicant believes that the teachings/drawings of Camp are ambiguous, then, in the same field of endeavor, devices for compacting material, Goldsworthy teaches a pusher (housing 82) supplied with air under pressure and having a substantially flat face (flat upper surface 98) facing a compacting surface (34), wherein feeding/supplying of compressed gas through said face is carried out by means of a plurality of feeding channels (apertures 100) for the benefit(s) of forcing/pushing the compacting surface with a substantially uniform/continuous pressure/force (C13, L19-24; C13, L38-C14, L19; C6, L47-54; and F1-4).
. 
Claims 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Valli (WO 2013/050865 – of record), Camp (US 4025272 – of record) and Wadman (US 3981666 – of record) as applied to claim 1 above, alone or further in view of Jaatinen (CA 977263 – of record).
Regarding claims 11-12, Camp further implicitly teaches/suggests wherein the pushing unit comprises at least a pusher (platen 38) supplied with the gas under pressure; said pusher is made of a material that is porous to gases (unlabeled material of 38 is porous to gases because it has holes that allow/enable flow/permeation of gases, See F2-3) while Wadman further teaches/suggests wherein the pushing unit (26) comprises at least a pusher (plate 28) supplied with the gas under pressure; said pusher is made of a material that is porous to gases (material of 28 is shown as being porous to gases because it has holes that allow/enable flow/permeation of gases, See F2), said material porous to gases comprises a plastic…, which is suited to enable the passage of the supplied gas under pressure to form the cushion (28 can be made of “rubber”/elastomer which is suited/made porous such that it enables the passage of the supplied gas under pressure through 28 to form the cushion: C2, L56-59; C3, L38-68; and F2). If the 
If applicant is intending to claim a material that does not need to be suited/perforated to be porous (i.e. an inherent porous material), then, in the same field of endeavor, devices for compacting material, Jaatinen teaches to use a sintered porous bronze/metal as the material for a pusher (supporting surface) and as an alternative to materials with channels/holes to enable/facilitate flow of “medium”/“air” under pressure through the pusher (supporting surface) towards the belt and to reduce contact pressure/friction between them (Abstract; pg. 1, L25-26; pg. 2, L11-14; pg. 4, L8-13; pg. 4, L10-14; pg. 5, L7-14, claims 6 and 9-10).
it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to further modify the device of the combination in view of Jaatinen by using a material that comprises a metal matrix, is inherently porous, and inherently allows flow/permeability of gases as the material for the pusher for the benefit(s) of enabling the flow/permeation of the supplied gas under pressure through the pusher without the need of making perforations/holes in the pusher, increasing gas permeability of the pusher, and/or enhancing distribution of gas within the pusher. Additionally, since applicant acknowledges that porous materials are known and suitable in the art (pg. 16, L12-15), Jaatinen teaches that inherent porous materials are suitable materials, and it has been held that the selection of a known material based on its suitability (i.e. enabling flow/permeation of gases) for its intended use supports a prima facie obviousness determination (See MEPE 2144.07), the proposed modification is deemed obvious and within one of ordinary skill in the art.
Claims 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Valli (WO 2013/050865 – of record), Camp (US 4025272 – of record) and Wadman (US 3981666 – of record) as applied to claim 1 above, and further in view of Kornylak (US 4278624 – of record) and/or Farid (Precision Engineering, 2009 – of record).
Regarding claims 13-14, the combination does not explicitly teach at least one sensor configured to detect the speed and pressure of the gas located in the cushion and/or a parameter/rate of the gas flowing out of the cushion into the environment. 
In the same field of endeavor, devices for compacting material (Abstract), Kornylak teaches to include a means for sensing/measuring properties/characteristic of a fluid film including pressure and flow rate (claim 52; C31, L5-22; and claim 66) and to use transducers (i.e. pressure sensors) as the means for detecting air film pressure directly for the benefit(s) of maintaining/ensuring a frictionless air film, monitoring/controlling amount of pressure applied by the air film, and/or controlling the thickness of the product (C9, L50-C10, L5; C12, L3-26; C16, L37-40; and F1-2). 
	In an analogous art, gas bearings (i.e. gas cushions), Farid teaches that gas pressure (Po) located inside the gas bearing, outlet pressure (Pa/Pout), and “flow rate” of the gas are process parameters that affect key characteristics such as the bearing force, stiffness, and geometry of the gas bearing (pg. 118, F1, and F6). Farid further teaches that a “pressure sensor” can be built into the bearing pad in order to reduce errors in pressure measurements (highlighted paragraph in pg. 120). Farid also teaches the concept of incorporating sensors such as “pressure sensors”/”pressure transducers” and controllers to actively monitor and control/compensate the characteristics of air bearings (Abstract, section 5.5 in pg. 121, F6 in pg. 122; and pg. 123-126).   
	Since Valli further teaches the desire to control the pressure/force applied by the pusher and the concept of using “pressure sensors” to control/regulate pressure in fluid reception cavities (pg. 6, L10-30; pg. 12, L29 to pg. 13, L17, claim 10, F5) while Camp further teaches/suggests to establish and to regulate pressure within pusher in order to control the pressure/force applied by the pusher (C8, L46-63), it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to further modify the device of the combination in view of Kornylak and/or Farid by incorporating at least one sensor configured to detect the speed and pressure of the gas located in the cushion and/or at least one physical parameter of the gas flowing out of the cushion into the environment for the benefit(s) of allowing active monitoring of key parameters affecting the characteristics (e.g. force, .
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Additional prior art of made record and not relied upon that is considered to be pertinent to
Applicant’s disclosure see Notice of References Cited PTOL 892.
Cocquio (WO 2004/065085 – of record: all pages; in particular, pg. 6, claims 10-19, and F1-6). 
Comastri (EP 1226927 – of record: P0027, claim 3, and F2-4). 

Held (US 4988478 – of record: F2, in particular, element 32 in F2).
REF.OTHER  - of record with 15 pages dated 03/11/2019.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERZI H MORENO HERNANDEZ whose telephone number is (571)272-0625.  The examiner can normally be reached on 1:00-10:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JERZI H MORENO HERNANDEZ/             Examiner, Art Unit 1743                    

/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743